DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
STATUTORY DOUBLE PATENTING
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 6-19 are is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-14 of prior U.S. Patent No. 11,349,323. This is a statutory double patenting rejection.
Regarding instant claim 6, the patented claims already recite:
An engine comprising (claim 1, preamble): 
at least one piston (col. 14, l. 66); 
a rotatable crankshaft coupled to the at least one piston (col. 14, l. 67); 
a starter motor configured to selectively initiate rotation of the crankshaft (col. 15, ll. 1-2); 
a lithium-ion battery in electrical communication with the starter motor, the lithium-ion battery having at least one cell (col. 15, ll. 3-5); and 
a charging system configured to be (inherent; the patent claims the charging system is powered by motion of the engine, thus it must be “configured” to do so) powered by motion of at least one component of the engine (col. 15, ll. 6-7); 
wherein the charging system is configured to (inherent; the patent claims the charging system is continuously applying a voltage potential, thus it must be “configured” to do so) continuously apply a voltage potential to the at least one cell while the engine is in a running condition (col. 15, ll. 12-14).

	Examiner notes that the patented claim also recites “wherein the engine has a starting condition, a running condition, and a stopping condition.”  While one might argue that this makes the scopes of the instant and patented claims different, this is not actually true.  An engine inherently has “a starting condition, a running condition, and a stopping condition” because the engine must be capable of starting, therefore having “a starting condition;” the engine, once started, is in “a running condition;” and, finally, there is inherently “a stopping condition” because the engine will stop once it has consumed all of its available fuel.  As such, the differing limitations of the patented claims are nothing more than inherent limitations of the instant claims.  As such, instant claim 6 is properly rejected under statutory double patenting.  This rejection may not be overcome with a terminal disclaimer; Applicant must either amend or cancel the claims.
Regarding instant claims 7-10, the subject matter therein is identically recited in patented claims 2-5.  As the recitations are identical, it is indisputable that they are of identical scope and, therefore, properly rejected under statutory double patenting.  This rejection may not be overcome with a terminal disclaimer; Applicant must either amend or cancel the claims.
Regarding instant claim 11, patented claim 6 already recites each and every limitation of the instant claim in a nearly identical manner.  The instant claim differs only in language, though the scope of the claims remains identical.  
To clarify, the patented claim recites “a starter motor to selectively initiate rotation of the crankshaft” whereas the instant claim recites “a starter motor configured to selectively initiate rotation of the crankshaft.”  It is clear that the patented starter motor must be configured to selectively initiate rotation, thus the instant claim limitation does not distinguish over the patented claim limitation.
The patented claim also recites “a charging system powered by the engine” whereas the instant claim recites “a charging system configured to be powered by the engine.”  As above, it is clear that the patented charging system must be configured to be powered by the engine, thus the instant claim limitation does not distinguish over the patented claim limitation.
The patented claim also recites “wherein the charging system provides energy to the lithium-ion battery to charge the lithium-ion battery” whereas the instant claim recites “wherein the charging system is electrically coupled to the lithium-ion battery and configured to charge the lithium-ion battery.”  As above, it is clear that the patented charging system must be electrically coupled to the lithium-ion battery to provide energy to the battery, and furthermore the charging system must also be configured to charge the battery.  As such, the instant claim limitation does not distinguish over the patented claim limitation.
As shown above, the patented and instant claim are identical in scope and, therefore, the instant claim 11 is properly rejected under statutory double patenting.  This rejection may not be overcome with a terminal disclaimer; Applicant must either amend or cancel the claim.
Regarding instant claims 12-19, the subject matter therein is identically recited in patented claims 7-14.  As the recitations are identical, it is indisputable that they are of identical scope and, therefore, properly rejected under statutory double patenting.  This rejection may not be overcome with a terminal disclaimer; Applicant must either amend or cancel the claims.
NON-STATUTORY DOUBLE PATENTING
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. 11,349,323. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the patented claims is broader than that of the instant claims, therefore the patented claims already recite the instant subject matter.
Regarding instant claim 1, the patented claims already recite:
A starter battery system for an air cooled engine rated at less than 50 horsepower, the system comprising: 
four lithium iron phosphate cells (claim 1, “a lithium-ion battery…the lithium-ion battery having at least one cell;” claim 2, “wherein the lithium-ion battery comprises at least three cells;” claim 6, “a lithium-ion battery…having four lithium iron phosphate cells”); and 
a charging circuit (claims 1 and 6, “a charging system”) configured to be powered by rotation of an air cooled engine (claims 1 and 6, “powered by motion of at least one component of the engine”); 
wherein a voltage developed by the charging circuit is applied to the four lithium iron phosphate cells (claims 1 and 6, “wherein the charging system provides energy to the lithium-ion battery to charge…the battery”) without battery management circuitry provided between the charging circuitry and the four lithium iron phosphate cells (claims 3 and 6, “wherein the lithium-ion battery does not include battery management circuitry;” claims 4 and 8, “wherein no cell protection circuitry is provided;” claims 5 and 9, “wherein no charge control circuitry is provided”).
Regarding instant claim 2, the use of an alternator is recited in patented claim 7, and a voltage regulating system is recited in claim 10.
Regarding instant claim 3, the lack of cell protection circuitry is recited in patented claim 8.
Regarding instant claim 4, the lack of charge control circuitry is recited in patented claim 9.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB 2442345 (“Milwaukee”) in view of U.S. Patent Application Publication No. 2013/0241498 (“Koebler”).
Regarding claim 1, Milwaukee discloses:
A starter battery system for an air cooled engine (para. [0003]) 
four lithium iron 
a charging circuit (battery charger 86) configured to be powered by rotation of [the] air cooled engine (para. [0003]; “a battery charged … electrically coupled to the alternator,” the alternator configured “to convert mechanical energy from the engine into electrical energy”); 
wherein a voltage developed by the charging circuit is applied to the four lithium iron 

	Milwaukee does not explicitly disclose: the air-cooled generator being rated for less than 50 horsepower; the Li-ion cells specifically being lithium-iron phosphate cells; or the battery charging circuit being provided without battery management circuitry provided between the charging circuitry and the battery cells.

	With respect to the engine being rated for less than 50 horsepower, Examiner finds that this limitation is implicit to the disclosure of Milwaukee.  As evidenced by the figures and specification therein, the system of Milwaukee is a rolling, portable power generating system.  It is well-known in the art that such portable genset systems will typically utilize an engine rated for less than 50 horsepower.  Indeed, the prior art repeatedly recognizes that engines rated for 50 horsepower or less are suitable for use within portable gensets such as the one disclosed by Milwaukee.  The selection of a known component based on its suitability for its intended use has been held to support a prima facie obviousness determination.  See MPEP §2144.07.  As such, Examiner finds that it would have been obvious to one of ordinary skill in the art (prior to the effective filing date) to modify Milwaukee to specifically use an engine rated for 50 HP or less because such engines are well-known and recognized within the art as being suitable for use in portable gensets, such as that disclosed by Milwaukee.

	Koebler discloses a lithium-ion battery for use with an electric starter motor of an internal combustion engine, wherein the lithium-ion cells are at least four lithium-iron phosphate cells (para. [0017]; “replacing a lead-acid starter battery with a…lithium-iron-phosphate cell” wherein “[c]onnecting four cylindrical cells in series” provides “enough current…to penetrate to a starter motor”), wherein the battery and system do not include battery management circuitry, cell protection circuitry, or charge control circuitry (para. [0018]; “[w]ith a configuration of 4 cells in a series, no protection circuit board is needed to protect the individual cells from over-voltage or under-voltage”).  As such, Examiner finds that it would have been obvious to one of ordinary skill in the art (prior to the effective filing date) to modify Milwaukee to utilize the lithium-iron-phosphate cells of Koebler because they are recognized as suitable by Milwaukee (“other Lithium-based chemistries”) and because they preclude the need for battery protection circuitry (Koebler; para. [0018]).
Regarding claim 2, the combination of Milwaukee in view of Koebler (“the first combination”) discloses the limitations as set forth in claim 1 and Milwaukee further discloses that “the charging circuit includes an alternator” (alternator 22) as well as “a voltage regulator” (para. [0032], incorporation by reference of US 6,222,343; col. 3, ll. 39-46 discusses a battery charger having a voltage regulator).
Regarding claims 3 and 4, the first combination discloses the limitations as set forth in claim 1 and further Koebler further discloses the system not having cell protection circuitry or charge control circuitry provided between the charging circuit and the lithium cells (para. [0018]; “no protection circuit board is needed to protect the individual cells from over-voltage or under-voltage”).
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the first combination as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2014/0318488 (“Kawagoe”).
Regarding claim 5, the first combination discloses the limitations as set forth in claim 1, but does not explicitly disclose the charging circuit comprising an ignition coil waste spark charging system.
Kawagoe discloses a control device for an internal combustion engine wherein the voltage representing a wasted spark of an ignition coil is utilized for charging an electricity storage element (para. [0015]).
It would have been obvious to one of ordinary skill (prior to the effective filing date) to modify Milwaukee by providing a waste spark charging system that uses the voltage representing the wasted spark to instead charge a battery, as taught by Kawagoe, for the purposes of improving the operational efficiency of Milwaukee’s genset.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Those references cited, but not discussed above, generally relate to the suitability of engines rated for less than 50 HP in portable genset systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS K QUIGLEY whose telephone number is (571)272-4050. The examiner can normally be reached Monday - Friday, 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS (TC) PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS K QUIGLEY/Examiner, Art Unit 2834  

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2834